Title: Tobias Lear to Pierre-Charles L’Enfant, 1 September 1791
From: Lear, Tobias
To: L’Enfant, Pierre Charles



Dear Sir,
[Philadelphia] Septr 1st—7 O’clock A.M. [1791]

The President wishes to have the map of the federal City to shew to some Gentlemen about nine o’clock this morning—and requests you to send it either by the bearer at this time, or if it should be more convenient for you, he shall call for it a little before nine. I am Dear Sir with much esteem Your most Obedt Servt

Tobias Lear.

